DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings were received on 10/24/19.  These drawings are approved.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application
 No. 16/608108 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they describe the same choke coil using different descriptive terms. For example, claim 1 in application #16/608180 recite the wire being let out on the side of the flange and the instant application recites “accommodation parts” for accommodating the end portions of the. The same structural limitations have been recited in both sets of claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-5 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda et al (US Publication 2006/0267719).
Claim 1, Yasuda et al teaches a choke coil comprising: a core 4; a flange having portions 8A and 8B provided on each end of the core; a terminal electrode 13/14 coupled to the flange portions; and a wire 9/10 wound around core 4 that has end portions, each let out onto the terminal electrode, wherein the wire is let out onto the terminal electrode through an accommodation part on a side of the flange (see fig. 1).
Claim 2, Yasuda et al describes electrode 13/14 having a first terminal connected to the top of flange portion 12, wherein said top portion of the electrode accommodates the end portion of the wire 9/10 (see fig. 1).
Claims 3 and 5, Yasuda et al describes the flange having portions 8A and 8B, wherein a terminal of electrodes 13/14 are in contact with a side surface of the flange portions and wire 9/10 is let out through said terminal (see fig. 1).
Claim 4, Yasuda et al describes an extension part 12.
Claim 10, Yasuda et al shows for example in fig. 12 an opening part formed by item 15, wherein wire 9/10 is overlapped by item 15.
Claim 11, Yasuda et al shows in fig. 12 the wire 9/10 welded to the accommodation part and a lid part 44A.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 6-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al (US Publication 2006/0267719).
Claim 6, Yasuda et al describes a groove in fig. 1 that accommodates the wire. Yasuda et al does not teach the specific dimensions of the groove. However, the desired size of any part of the choke hold is considered a matter of design choice and is not given any patentable weight.
Claims 7-9, Yasuda et al describes wires 9/10 being let out through a guide portion of the flange. The position of where the wire 9/10 comes out can vary, see for example figures 7 and 12. Additionally, the manner in which the choke coil is formed and the specific dimensions are not germane to the issue of patentability of the device itself. Therefore, this limitation is considered a design choice and not given any patentable weight.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed in the attached PTO-892 form describe other choke coils that include a core, a flange, terminal electrodes, and a wire wound around the core.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846